Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 7 TO WAIVER AND FORBEARANCE AGREEMENT This AMENDMENT NO. 7 TO WAIVER AND FORBEARANCE AGREEMENT , dated as of July 15, 2014 (the “ Amendment ”), is made and entered into by and among (i) Eagle Bulk Shipping Inc. (the “ Borrower ”) and its subsidiaries (collectively, the “ Guarantors ”, and together with the Borrower, the “ Loan Parties ”) and (ii) certain lenders under the Credit Agreement (collectively, the “ Lenders ”). The Loan Parties and the Lenders party hereto are hereinafter referred to collectively as the “Parties.” RECITALS WHEREAS , the Loan Parties and Lenders constituting the “Majority Lenders,” as that term is defined in the Credit Agreement, entered into that certain Waiver and Forbearance Agreement dated as of March 19, 2014 (as subsequently amended, the “ Waiver and Forbearance Agreement ”). WHEREAS , on or about March 31, 2014, the Loan Parties disclosed that they had failed to meet the maximum leverage ratio covenant in the Credit Agreement as of December 31, 2013, which covenant was one of the “Acknowledged Potential Defaults” as defined in the Waiver and Forbearance Agreement. WHEREAS , the Loan Parties subsequently informed the Lenders that certain additional Defaults or Events of Default may occur under the Credit Agreement. WHEREAS , the Lenders party hereto collectively hold more than 66-2/3% of the revolving and term loans outstanding under the Credit Agreement as of the date hereof and constitute the “Majority Lenders” as that term is defined in the Credit Agreement. WHEREAS, the Borrower has requested that the Lenders further amend the Waiver and Forbearance Agreement in certain respects and, subject to the terms and conditions hereof, the Lenders party hereto are willing to agree to such request, but only upon the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.
